EXHIBIT 10.1

GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL: 212 902
1000

Opening Transaction

To: Jones Apparel Group, Inc.
1411 Broadway
New York, New York 10018 A/C: 028714756 From: Goldman, Sachs & Co. Re: Collared
Accelerated Stock Buyback Ref. No: As provided in the Supplemental Confirmation
Date: September 6, 2007

 
        This master confirmation (this "Master Confirmation"), dated as of
September 6, 2007 is intended to set forth certain terms and provisions of
certain Transactions (each, a "Transaction") entered into from time to time
between Goldman, Sachs & Co. ("GS&Co.") and Jones Apparel Group, Inc.
("Counterparty"). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in (i) a
Supplemental Confirmation in the form of Schedule A hereto (a "Supplemental
Confirmation"), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation and (ii) a Trade
Notification in the form of Schedule B hereto (a "Trade Notification"), which
shall reference the relevant Supplemental Confirmation and supplement, form a
part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a "Confirmation" as referred to in the Agreement
specified below.

        The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions"), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between Counterparty and GS&Co. as to the subject matter and terms of
each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

        This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
"Agreement") as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars ("USD") as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to the Transactions and (iii) the replacement of the word "third"
in the last line of Section 5(a)(i) with the word "first".

        The Transactions shall be the sole Transactions under the Agreement and
shall not be "Specified Transactions" (or similarly treated) under any other
agreement between the parties or their Affiliates. If there exists any ISDA
Master Agreement between GS&Co. and Counterparty or any confirmation or other
agreement between GS&Co. and Counterparty pursuant to which an ISDA Master
Agreement is deemed to exist between GS&Co. and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which GS&Co. and
Counterparty are parties, the Transactions shall not be considered Transactions
under, or otherwise governed by, such existing or deemed ISDA Master Agreement
and any

--------------------------------------------------------------------------------

Event of Default or Termination Event or Early Termination of any Transaction or
the Agreement shall not, by itself, give rise to any right or obligation under
any such other agreement or deemed agreement.

        All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation, each Supplemental Confirmation and each
Trade Notification except as expressly modified herein or in the related
Supplemental Confirmation.

        If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.

1.         Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
that, together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.

General Terms:

  Trade Date: For each Transaction, as set forth in the related Supplemental
Confirmation.   Buyer: Counterparty   Seller: GS&Co.   Shares: Common stock, par
value $0.01 per share, of Counterparty (Ticker: JNY)   Exchange: New York Stock
Exchange   Related Exchange(s): All Exchanges.   Prepayment\Variable
Obligation: Applicable   Prepayment Amount: For each Transaction, as set forth
in the related Supplemental Confirmation.   Prepayment Date: The date one
Settlement Cycle immediately following the Trade Date (or, if such day is not
both a Currency Business Day and an Exchange Business Day, the next following
day that is both a Currency Business Day and an Exchange Business Day).

Valuation:

  Hedge Period: The period from and including the first Exchange Business Day
following the Trade Date to and including the Hedge Completion Date.   Hedge
Completion Date: For each Transaction, as set forth in the related Trade
Notification, to be the Exchange Business Day on which GS&Co. finishes
establishing its initial Hedge Positions in respect of such Transaction, as
determined by GS&Co. in its sole discretion, but in no event later than the
Hedge Period End Date.   Hedge Period End Date: For each Transaction, as set
forth in the related Supplemental Confirmation.

2

--------------------------------------------------------------------------------

  Hedge Period Reference
Price: For each Transaction, as set forth in the related Trade Notification, to
be the average of the VWAP Prices for the Exchange Business Days in the Hedge
Period, subject to "Valuation Disruption" below.   VWAP Price: For any Exchange
Business Day, as determined by the Calculation Agent based on the New York
10b-18 Volume Weighted Average Price per Share for the regular trading session
(including any extensions thereof) of the Exchange on such Exchange Business Day
(without regard to pre-open or after hours trading outside of such regular
trading session for such Exchange Business Day), as published by Bloomberg at
4:15 p.m. New York time (or 15 minutes following the end of any extension of the
regular trading session) on such Exchange Business Day, on Bloomberg page "JNY.N
<Equity> AQR_SEC" (or any successor thereto), or if such price is not so
reported on such Exchange Business Day for any reason, as reasonably determined
by the Calculation Agent. For purposes of calculating the VWAP Price, the
Calculation Agent will include only those trades that are reported during the
period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
"Exchange Act") (such trades, "Rule 10b-18 eligible transactions").   Forward
Price: The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to "Valuation Disruption" below.   Forward Price
Adjustment Amount: For each Transaction, as set forth in the related
Supplemental Confirmation.   Calculation Period: The period from and including
the Calculation Period Start Date to and including the Termination Date.  
Calculation Period
Start Date: The first Exchange Business Day immediately following the Hedge
Completion Date.   Termination Date: The Scheduled Termination Date; provided
that GS&Co. shall have the right to designate any Exchange Business Day (which
shall not be after the Scheduled Termination Date) on or after the First
Acceleration Date to be the Termination Date (the "Accelerated Termination
Date") by delivering notice to Counterparty of such designation prior to 11:59
p.m. New York City time on such Exchange Business Day.
  Scheduled Termination Date: For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in "Valuation
Disruption" below.   First Acceleration Date: For each Transaction, as set forth
in the related Supplemental Confirmation.   Valuation Disruption: The definition
of "Market Disruption Event" in Section 6.3(a) of the Equity Definitions is
hereby amended by deleting the words "at any time during the one-hour period
that ends at the relevant Valuation Time, Latest Exercise Time, Knock-in
Valuation Time or Knock-out Valuation Time, as the case may be" and inserting
the words "at any time on any Scheduled Trading Day during the Hedge Period,
Calculation Period or Settlement Valuation Period" after the word "material," in
the third line thereof.

3

--------------------------------------------------------------------------------

  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term "Scheduled Closing Time" in the
fourth line thereof.

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period, the Calculation Agent may postpone either or both of the Hedge Period
End Date or the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period, in
each case for a corresponding day. If any such Disrupted Day is a Disrupted Day
because of a Market Disruption Event (or a deemed Market Disruption Event as
provided herein), the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for such
Disrupted Day shall not be included for purposes of determining the Hedge Period
Reference Price, the Forward Price or the Settlement Price, as the case may be,
or (ii) such Disrupted Day is a Disrupted Day only in part, in which case the
VWAP Price for such Disrupted Day shall be determined by the Calculation Agent
based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended, and the weighting of the VWAP Price for
the relevant Exchange Business Days during the Hedge Period, the Calculation
Period or the Settlement Valuation Period, as the case may be, shall be adjusted
in a commercially reasonable manner by the Calculation Agent for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.

If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.

Settlement Terms:

  Physical Settlement: Applicable; provided that GS&Co. does not, and shall not,
make the agreement or the representations set forth in Section 9.11 of the
Equity Definitions related to the restrictions imposed by applicable securities
laws with respect to any Shares delivered by GS&Co. to Counterparty under any
Transaction.   Number of Shares
to be Delivered: A number of Shares equal to (a) the Prepayment Amount divided
by (b) the Forward Price minus the Forward Price Adjustment Amount; provided
that the Number of Shares to be Delivered shall not be less than the Minimum
Shares and not greater than the Maximum Shares. The Number of Shares to be
Delivered on the Settlement Date shall be reduced, but not below zero, by any
Shares delivered pursuant to the Initial Share Delivery and the Minimum Share
Delivery described below.

4

--------------------------------------------------------------------------------

  Excess Dividend Amount: For the avoidance of doubt, all references to the
Excess Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.   Settlement Date: USD   Settlement Currency: The date that is one
Settlement Cycle immediately following the Termination Date.   Initial Share
Delivery: GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
"Settlement Date" for purposes of such Section 9.4.   Initial Share Delivery
Date: The Prepayment Date   Initial Shares: For each Transaction, as set forth
in the related Supplemental Confirmation.   Minimum Share Delivery: GS&Co. shall
deliver a number of Shares equal to the excess, if any, of the Minimum Shares
over the Initial Shares on the Minimum Share Delivery Date in accordance with
Section 9.4 of the Equity Definitions, with the Minimum Share Delivery Date
deemed to be a "Settlement Date" for purposes of such Section 9.4.   Minimum
Share Delivery
Date: The date one Settlement Cycle immediately following the Hedge Completion
Date.   Minimum Shares: For each Transaction, as set forth in the related
Supplemental Confirmation.   Maximum Shares: For each Transaction, as set forth
in the related Supplemental Confirmation.

Share Adjustments:

  Potential Adjustment Event: Notwithstanding anything to the contrary in
Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend shall not
constitute a Potential Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Termination
Date for any Transaction is postponed pursuant to "Valuation Disruption" above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of such Transaction as necessary to
preserve as nearly as practicable the fair value of such Transaction to GS&Co.
prior to such postponement.

  Extraordinary Dividend: For any calendar quarter occurring (in whole or in
part) during the period from and including the first day of the Hedge Period to
and including the Termination Date, any dividend or distribution on the Shares
with an ex-dividend date occurring during such calendar quarter (other than any
dividend or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a "Dividend") the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.   Ordinary Dividend Amount: For
each Transaction, as set forth in the related Supplemental Confirmation

5

--------------------------------------------------------------------------------

  Method of Adjustment: Calculation Agent Adjustment

Extraordinary Events:

  Consequences of
Merger Events:   (a) Share-for-Share: Modified Calculation Agent Adjustment  
(b) Share-for-Other: Cancellation and Payment   (c) Share-for-Combined:
Component Adjustment   Tender Offer: Applicable; provided that (i) Section
12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing "that" in the fifth
line thereof with "whether or not such announcement" and (z) by adding
immediately after the words "Tender Offer" in the fifth line thereof ", and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)" and (ii) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words "Tender Offer Date" by "Announcement Date."  
Consequences of
Tender Offers:   (a) Share-for-Share: Modified Calculation Agent Adjustment or
Cancellation and Payment, at the election of GS&Co.   (b) Share-for-Other:
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.   (c) Share-for-Combined: Modified Calculation Agent
Adjustment or Cancellation and Payment, at the election of GS&Co.  
Nationalization,
Insolvency or Delisting: Cancellation and Payment; provided that in addition to
the provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange.

Additional Disruption Events:

  (a) Change in Law: Applicable   (b) Failure to Deliver: Not Applicable   (c)
Insolvency Filing: Applicable   (d) Loss of Stock Borrow: Applicable; provided
that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity Definitions shall be
amended by deleting the words "at a rate equal to or less than the Maximum Stock

6

--------------------------------------------------------------------------------

      Loan Rate" and replacing them with "at a rate of return equal to or
greater than zero".     Hedging Party: GS&Co.     Determining Party: GS&Co.  
 Additional Termination Event(s): Notwithstanding anything to the contrary in
the Equity Definitions, if, as a result of an Extraordinary Event, any
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction(s) (or portions thereof) being the
Affected Transaction(s) and Counterparty being the sole Affected Party) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Hedge Period or the
Calculation Period, will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions.

   Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements: Applicable    Transfer: Notwithstanding anything to the
contrary in the Agreement, GS&Co. may assign, transfer and set over all rights,
title and interest, powers, privileges and remedies of GS&Co. under any
Transaction, in whole or in part, to an affiliate of GS&Co. whose obligations
are guaranteed by The Goldman Sachs Group, Inc. without the consent of
Counterparty.    GS&Co. Payment Instructions: Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021    Counterparty's Contact Details
for Purpose of Giving Notice: To be provided by Counterparty    GS&Co.'s Contact
Details for
Purpose of Giving Notice: Telephone No.: (212) 902-8996
Facsimile No.: (212) 902-0112
Attention: Equity Operations: Options and Derivatives

With a copy to:
Tracey McCabe
Equity Capital Markets
One New York Plaza
New York, NY 10004
Telephone No.: (212) 357-0428
Facsimile No.: (212) 902-3000

  2. Calculation Agent. GS&Co.

7

--------------------------------------------------------------------------------

3.    Additional Mutual Representations, Warranties and Covenants of Each Party.
In addition to the representations, warranties and covenants in the Agreement,
each party represents, warrants and covenants to the other party that:

                (a) Eligible Contract Participant. It is an "eligible contract
participant", as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.

                (b) Accredited Investor. Each party acknowledges that the offer
and sale of each Transaction to it is intended to be exempt from registration
under the Securities Act of 1933, as amended (the "Securities Act"), by virtue
of Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an "accredited investor" as that term is defined under
Regulation D under the Securities Act, (iii) it is purchasing Shares in the
Transaction not with a view to distribute and (iv) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4.     Additional Representations, Warranties and Covenants. (I) In addition to
the representations, warranties and covenants in the Agreement, Counterparty
represents, warrants and covenants to GS&Co. that:

                (a) The purchase of Shares by Counterparty from GS&Co. pursuant
to each Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act").

                (b) It is not entering into any Transaction (i) on the basis of,
and is not aware of, any material non-public information with respect to the
Shares, (ii) in connection with or to facilitate a distribution of its
securities or (iii) to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) in either case for the purpose
of inducing the purchase or sale of the Shares by others.

                (c) Each Transaction is being entered into pursuant to a
publicly disclosed Share buy-back program and its Board of Directors has
approved the use of derivatives to effect the Share buy-back program.

                (d) Without limiting the generality of Section 13.1 of the
Equity Definitions, it acknowledges that neither GS&Co. nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including FASB Statements 128, 133 as amended, or 149, 150,
EITF 00-19, 01-6 or EITF 03-6 (or any successor issue statements) or under the
Financial Accounting Standards Board's Liabilities & Equity Project.

                (e) As of (i) the date hereof and (ii) the Trade Date for each
Transaction hereunder, Counterparty is not, and will not be, as the case may be,
aware of any material nonpublic information regarding Counterparty or the
Shares.

                (f) Counterparty shall report each Transaction as required under
Regulation S-K and/or Regulation S-B under the Exchange Act, as applicable.

                (g) The Shares are not, and Counterparty will not cause the
Shares to be, subject to a "restricted period" (as defined in Regulation M
promulgated under the Exchange Act) at any time during any Regulation M Period
(as defined below) for any Transaction unless Counterparty has provided written
notice to GS&Co. of such restricted period not later than 7:00 a.m. on the first
Scheduled Trading Day of such "restricted period"; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its actions in respect of
such restricted period must comply with the standards set forth in Section 6
below; "Regulation M Period" means, for any Transaction, the period commencing
on the first day of the Hedge Period for such Transaction and ending on the last
day of the Relevant Period (as defined below) for such Transaction, or such
earlier day as elected by GS&Co. and communicated to Counterparty on such day.
"Relevant Period" means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction (or, if later, the First Acceleration Date without regard
to any acceleration thereof pursuant to "Special Provisions for Acquisition
Transaction Announcements" below).

8

--------------------------------------------------------------------------------

                (h) As of the Trade Date, the Prepayment Date, the Initial Share
Delivery Date, the Minimum Share Delivery Date and the Settlement Date for each
Transaction, Counterparty is not "insolvent" (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the "Bankruptcy Code")) and Counterparty would be able to purchase a number of
Shares equal to the Maximum Shares in compliance with the laws of the
jurisdiction of Counterparty's incorporation.

                (i) Counterparty is not and, after giving effect to any
Transaction, will not be, required to register as an "investment company" as
such term is defined in the Investment Company Act of 1940, as amended.

                (j) [intentionally omitted]

                (k) Counterparty has not and, during the Hedge Period or
Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction, will not enter into agreements similar to the Transactions
described herein where any initial hedge period, calculation period, relevant
period or settlement valuation period (each however defined) in such other
transaction will overlap at any time (including as a result of extensions in
such initial hedge period, calculation period, relevant period or settlement
valuation period as provided in the relevant agreements) with any Hedge Period,
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Hedge Period, Relevant Period or, if applicable,
Settlement Valuation Period under this Master Confirmation as a result of any
postponement of the Termination Date or extension of the Settlement Valuation
Period pursuant to Valuation Disruption above, Counterparty shall promptly amend
such transaction to avoid any such overlap.

                (II) In addition to the representations, warranties and
covenants in the Agreement, GS&Co. represents, warrants and covenants to
Counterparty that:

                (a) with respect to purchases of Shares by GS&Co. in connection
with any Transaction during the Valuation Period for such Transaction (other
than any purchases made by GS&Co. in connection with dynamic hedge adjustments
of GS&Co.'s exposure to any Transaction as a result of any equity optionality
contained in such Transaction), GS&Co. will use good faith efforts to effect
such purchases in a manner so that, if such purchases were made by Counterparty,
they would meet the requirements of Rule 10b-18(b)(2), (3) and (4), and effect
calculations in respect thereof, taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond GS&Co.'s control; and

                (b) for the avoidance of doubt, GS&Co. has implemented
reasonable policies and procedures, taking into consideration the nature of its
business, to ensure that individuals making investment decisions would not
violate laws prohibiting trading on the basis of material nonpublic information.

5.     Regulatory Disruption. In the event that GS&Co. concludes, in its sole
discretion, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from purchasing Shares on any
Scheduled Trading Day during the Hedge Period, the Calculation Period or, if
applicable, the Settlement Valuation Period, GS&Co. may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred on such
Scheduled Trading Day. The notice shall not specify, and GS&Co. shall not
otherwise communicate to Counterparty, the reason for GS&Co.'s election.

6.     10b5-1 Plan.

                (a) Counterparty represents, warrants and covenants to GS&Co.
that Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act ("Rule 10b5-1") or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. The parties agree

9

--------------------------------------------------------------------------------

that (i) it is the intent of the parties that each Transaction entered into
under this Master Confirmation comply with the requirements of paragraphs
(c)(1)(i)(A) and (B) of Rule 10b5-1 and (ii) each Transaction entered into under
this Master Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-1(c).

                (b) Counterparty will not seek to control or influence GS&Co.'s
decision to make any "purchases or sales" (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.'s decision to enter into any
hedging transactions. Counterparty represents and warrants that it has consulted
with its own advisors as to the legal aspects of its adoption and implementation
of this Master Confirmation, each Supplemental Confirmation and each Trade
Notification under Rule 10b5-1.

                (c) Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation, the relevant
Supplemental Confirmation or Trade Notification must be effected in accordance
with the requirements for the amendment or termination of a "plan" as defined in
Rule 10b5-1(c). Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

7.     Counterparty Purchases.

                Counterparty (or any "affiliated purchaser" as defined in Rule
10b-18 under the Exchange Act ("Rule 10b-18")) shall not, without the prior
written consent of GS&Co., directly or indirectly purchase any Shares (including
by means of a derivative instrument), listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during any Hedge Period or Relevant Period or, if applicable,
Settlement Valuation Period, except through GS&Co. However, the foregoing shall
not limit Counterparty's ability (or the ability of any "agent independent of
the issuer" (as defined in Rule 10b-18)), pursuant to any plan (as defined in
Rule 10b-18) of Counterparty, to re-acquire Shares in connection with any equity
transaction related to such plan or to limit Counterparty's ability to withhold
Shares to cover tax liabilities associated with such equity transactions or
otherwise restrict Counterparty's ability to repurchase Shares under privately
negotiated transactions with any of its employees, officers, directors or
affiliates, so long as any re-acquisition, withholding or repurchase does not
constitute a "Rule 10b-18 purchase" (as defined in Rule 10b-18).

8.     Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:

                (a) Counterparty agrees that it:

                (i) shall prior to the opening of the regular trading session on
the Exchange for the Shares on any day during any Valuation Period on which
Counterparty makes, or expects to be made any public announcement (as defined in
Rule 165(f) under the Securities Act of 1933, as amended) of any Merger
Transaction, notify GS&Co. of such public announcement;

                (ii) shall promptly notify GS&Co. following any such
announcement that such announcement has been made; and

                (iii) shall promptly (but in any event prior to the next opening
of the regular trading session on the Exchange) provide GS&Co. with written
notice specifying (i) Counterparty's average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through GS&Co. or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Counterparty to GS&Co. that such information is true and
correct. In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of

10

--------------------------------------------------------------------------------

such transaction and the completion of the vote by target shareholders.
Counterparty acknowledges that any such notice may cause the terms of any
Transaction to be adjusted or such Transaction to be terminated; accordingly,
Counterparty acknowledges that its actions in respect of such Merger Transaction
must comply with the standards set forth in Section 6 above.

                (b) Upon the announcement of any Merger Transaction, the
Calculation Agent in its commercially reasonable discretion may (i) make
adjustments to the terms of any Transaction as necessary to preserve as nearly
as practicable the fair value of such Transaction to GS&Co. prior to such
announcement, including, without limitation, the Termination Date or the Forward
Price Adjustment Amount, and/or suspend the Hedge Period, Calculation Period
and/or any Settlement Valuation Period or (ii) treat the occurrence of such
public announcement as an Additional Termination Event with Counterparty as the
sole Affected Party and the Transactions hereunder as the Affected Transactions
and with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

                "Merger Transaction" means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

9.     Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if the words "not less than the Minimum
Shares and" and ", but not below zero," were deleted from the definition
thereof. If an Acquisition Transaction Announcement occurs after the Trade Date,
but prior to the First Acceleration Date of any Transaction, the First
Acceleration Date shall be the date of such Acquisition Transaction
Announcement.

                (b) "Acquisition Transaction Announcement" means (i) the
announcement of an Acquisition Transaction, (ii) an announcement that
Counterparty or any of its subsidiaries has entered into an agreement, a letter
of intent or an understanding designed to result in an Acquisition Transaction,
(iii) the announcement of the intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, an
Acquisition Transaction, or (iv) any other announcement that in the reasonable
judgment of the Calculation Agent may result in an Acquisition Transaction. For
the avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.

                (c) "Acquisition Transaction" means (i) any Merger Event (for
purposes of this definition the definition of Merger Event shall be read with
the references therein to "100%" being replaced by "15%" and without reference
to the clause beginning immediately following the definition of Reverse Merger
therein to the end of such definition) or Tender Offer, or any other transaction
involving the merger of Counterparty with or into any third party, (ii) the sale
or transfer of all or substantially all of the assets of Counterparty, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction and (iv) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

10.     Acknowledgments. (a) The parties hereto intend for:

                        (i) each Transaction to be a "securities contract" as
defined in Section 741(7) of the Bankruptcy Code, a "swap agreement" as defined
in Section 101(53B) of the Bankruptcy Code and a "forward contract" as defined
in Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled
to the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

                        (ii) the Agreement to be a "master netting agreement" as
defined in Section 101(38A) of the Bankruptcy Code;

11

--------------------------------------------------------------------------------

                        (iii) a party's right to liquidate, terminate or
accelerate any Transaction, net out or offset termination values or payment
amounts, and to exercise any other remedies upon the occurrence of any Event of
Default or Termination Event under the Agreement with respect to the other party
or any Extraordinary Event that results in the termination or cancellation of
any Transaction to constitute a "contractual right" (as defined in the
Bankruptcy Code); and

                        (iv) all payments for, under or in connection with each
Transaction, all payments for the Shares (including, for the avoidance of doubt,
payment of the Prepayment Amount) and the transfer of such Shares to constitute
"settlement payments" and "transfers" (as defined in the Bankruptcy Code).

                (b) Counterparty acknowledges that:

                        (i) during the term of any Transaction, GS&Co. and its
affiliates may buy or sell Shares or other securities or buy or sell options or
futures contracts or enter into swaps or other derivative securities in order to
establish or adjust its hedge position with respect to such Transaction;

                        (ii) GS&Co. and its affiliates may also be active in the
market for the Shares other than in connection with hedging activities in
relation to any Transaction;

                        (iii) GS&Co. shall make its own determination as to
whether, when or in what manner any hedging or market activities in
Counterparty's securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Forward
Price and the VWAP Price;

                        (iv) any market activities of GS&Co. and its affiliates
with respect to the Shares may affect the market price and volatility of the
Shares, as well as the Forward Price and VWAP Price, each in a manner that may
be adverse to Counterparty; and
(v) each Transaction is a derivatives transaction in which it has granted GS&Co.
an option; GS&Co. may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

11.     Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

12.     Set-off. (a) The parties agree to amend Section 6 of the Agreement by
adding a new Section 6(f) thereto as follows:

> > > "(f) Upon the occurrence of an Event of Default or Termination Event with
> > > respect to a party who is the Defaulting Party or the Affected Party
> > > ("X"), the other party ("Y") will have the right (but not be obliged)
> > > without prior notice to X or any other person to set-off or apply any
> > > obligation of X owed to Y (or any Affiliate of Y) (whether or not matured
> > > or contingent, and regardless of the currency, place of payment or booking
> > > office of the obligation) against any obligation of Y (but not any
> > > Affiliate of Y) owed to X (whether or not matured or contingent, and
> > > regardless of the currency, place of payment or booking office of the
> > > obligation). Y will give notice to the other party of any set-off effected
> > > under this Section 6(f).
> > > 
> > > Amounts (or the relevant portion of such amounts) subject to set-off may
> > > be converted by Y into the Termination Currency at the rate of exchange at
> > > which such party would be able, acting in a reasonable manner and in good
> > > faith, to purchase the relevant amount of such currency. If any obligation
> > > is unascertained, Y may in good faith estimate that obligation and set-off
> > > in respect of the estimate, subject to the relevant party accounting to
> > > the other when the obligation is ascertained. Nothing in this Section 6(f)
> > > shall be effective to create a charge or other security interest. This
> > > Section 6(f) shall be

12

--------------------------------------------------------------------------------

> > > without prejudice and in addition to any right of set-off, combination of
> > > accounts, lien or other right to which any party is at any time otherwise
> > > entitled (whether by operation of law, contract or otherwise)."

                (b) Notwithstanding anything to the contrary in the foregoing,
GS&Co. agrees not to set off or net amounts due from Counterparty with respect
to any Transaction against amounts due from GS&Co. to Counterparty with respect
to contracts or instruments that are not Equity Contracts. "Equity Contract"
means any transaction or instrument that does not convey to GS&Co. rights, or
the ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty's bankruptcy.

13.     Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an "Original Delivery Date") by
making separate deliveries of Shares or such securities, as the case may be, at
more than one times on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14.     Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a "Payment
Amount"), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for GS&Co. to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an "Alternative Delivery Unit" and, the securities or property
comprising such unit, "Alternative Delivery Property")) with a value equal to
the Payment Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination and, if such
delivery is made by GS&Co., the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.

15.     Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in Section
6(d)(ii) of the Agreement, all amounts calculated as being due in respect of an
Early Termination Date under Section 6(e) of the Agreement will be payable on
the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by GS&Co as promptly as practicable.

16.     Special Provisions for Counterparty Payments. The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to GS&Co. an amount calculated
under Section 6(e) of the Agreement, such amount shall be

13

--------------------------------------------------------------------------------

deemed to be zero; provided that following an Acquisition Transaction
Announcement, this Section 16 shall cease to apply.

17.     Claim in Bankruptcy. GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty's bankruptcy.

18.     General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation, as supplemented by the related Trade Notification, is a "qualified
financial contract", as such term is defined in Section 5-701(b)(2) of the
General Obligations Law of New York (the "General Obligations Law"); (ii) such
Trade Notification constitutes a "confirmation in writing sufficient to indicate
that a contract has been made between the parties" hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior "written contract" as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.

19.     Governing Law. The Agreement, this Master Confirmation, each
Supplemental Confirmation, each Trade Notification and all matters arising in
connection with the Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (without
reference to its choice of laws doctrine).

20.     Offices.

                (a) The Office of GS&Co. for each Transaction is: One New York
Plaza, New York, New York 10004.

                (b) The Office of Counterparty for each Transaction is: 1411
Broadway, New York, New York 10018.

21.     Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:

                (a) All parties to this Confirmation are giving up the right to
sue each other in court, including the right to a trial by jury, except as
provided by the rules of the arbitration forum in which a claim is filed.

                (b) Arbitration awards are generally final and binding; a
party's ability to have a court reverse or modify an arbitration award is very
limited.

                (c) The ability of the parties to obtain documents, witness
statements and other discovery is generally more limited in arbitration than in
court proceedings.

                (d) The arbitrators do not have to explain the reason(s) for
their award.

                (e) The panel of arbitrators will typically include a minority
of arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.

                (f) The rules of some arbitration forums may impose time limits
for bringing a claim in arbitration. In some cases, a claim that is ineligible
for arbitration may be brought in court.

                (g) The rules of the arbitration forum in which the claim is
filed, and any amendments thereto, shall be incorporated into this Confirmation.

14

--------------------------------------------------------------------------------

                Counterparty agrees that any and all controversies that may
arise between Counterparty and GS&Co., including, but not limited to, those
arising out of or relating to the Agreement or any Transaction hereunder, shall
be determined by arbitration conducted before The New York Stock Exchange, Inc.
("NYSE") or NASD Dispute Resolution ("NASD-DR"), or, if the NYSE and NASD-DR
decline to hear the matter, before the American Arbitration Association, in
accordance with their arbitration rules then in force. The award of the
arbitrator shall be final, and judgment upon the award rendered may be entered
in any court, state or federal, having jurisdiction.

                No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Counterparty is
excluded from the class by the court.

                Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Confirmation except to the extent
stated herein."

22.     Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

23.     Calculations in Writing. In connection with any calculation or
computation required to be performed by GS&Co. (in whatever capacity GS&Co. may
be acting), and in connection with any exercise of discretion granted to GS&Co.
(in whatever capacity GS&Co. may be acting) to alter or amend the terms of this
Master Confirmation or any related Supplemental Confirmation or Trade
Confirmation, GS&Co. shall, at Counterparty's request, provide to Counterparty
in writing a reasonably detailed presentation of such calculation or computation
or a reasonably detailed description of the facts and circumstances surrounding
GS&Co.'s exercise of such discretion and the affect on the terms of this Master
Confirmation or such Supplemental Confirmation or Trade Confirmation of such
exercise, as applicable.

15

--------------------------------------------------------------------------------

                Counterparty hereby agrees (a) to check this Master Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
212-428-1980/83.

Yours faithfully,

GOLDMAN, SACHS & CO.

By: /s/ Debra Tageldein
Authorized Signatory
Name: Debra Tageldein
Title: Vice President

Agreed and Accepted By:

JONES APPAREL GROUP, INC.

By: /s/ John T. McClain
Name: John T. McClain
Title: Chief Financial Officer

16

--------------------------------------------------------------------------------


SCHEDULE A

SUPPLEMENTAL CONFIRMATION

To: Jones Apparel Group, Inc.
1411 Broadway
New York, New York 10018 From: Goldman, Sachs & Co. Subject: Collared
Accelerated Stock Buyback Ref. No: [Insert Reference No.] Date: [Insert Date]

--------------------------------------------------------------------------------

        The purpose of this Supplemental Confirmation is to confirm the terms
and conditions of the Transaction entered into between Goldman, Sachs & Co.
("GS&Co.") and Jones Apparel Group, Inc. ("Counterparty") (together, the
"Contracting Parties") on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.     This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of September 6, 2007 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.     The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

Trade Date: [     ] Forward Price Adjustment Amount: USD [     ] Hedge Period
End Date: [     ] Scheduled Termination Date: [     ] First Acceleration Date:
[     ] Prepayment Amount: USD [     ] Initial Shares: [     ] Shares Minimum
Shares: As set forth in the Trade Notification, to be a number of shares equal
to (a) the Prepayment Amount divided by (b) [ ]% of the Hedge Period Reference
Price. Maximum Shares: As set for in the Trade Notification, to be a number of
shares equal to (a) the Prepayment Amount divided by (b) [ ]% of the Hedge
Period Reference Price. Ordinary Dividend Amount: For any calendar quarter, USD
[ ] Additional Relevant Days: The [__] Exchange Business Days immediately
following the Calculation Period.

A-1

--------------------------------------------------------------------------------

3.     Counterparty represents and warrants to GS&Co. that neither it nor any
"affiliated purchaser" (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.

4.     This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

A-2

--------------------------------------------------------------------------------

        Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.

Yours sincerely,

GOLDMAN, SACHS & CO.

By: _____________________________
Authorized Signatory


Agreed and Accepted By:

JONES APPAREL GROUP, INC.

By:  __________________________
Name:
Title:

A-3

--------------------------------------------------------------------------------

SCHEDULE B

TRADE NOTIFICATION

To: Jones Apparel Group, Inc.
1411 Broadway
New York, New York 10018 From: Goldman, Sachs & Co. Subject: Collared
Accelerated Stock Buyback Ref. No: [Insert Reference No.] Date: [Insert Date]

--------------------------------------------------------------------------------

        The purpose of this Trade Notification is to notify you of certain terms
in the Transaction entered into between Goldman, Sachs & Co. ("GS&Co.") and
Jones Apparel Group, Inc. ("Counterparty") (together, the "Contracting Parties")
on the Trade Date specified below.

        This Trade Notification supplements, forms part of, and is subject to
the Supplemental Confirmation dated as of [Insert Date of Supplemental
Confirmation] (the "Supplemental Confirmation") between the Contracting Parties,
as amended and supplemented from time to time. The Supplemental Confirmation is
subject to the Master Confirmation dated as of September 6, 2007 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time.

Hedge Completion Date: [     ] Calculation Period Start Date: [     ] Hedge
Period Reference Price: USD [     ] Minimum Shares: [     ] Maximum Shares:
[     ]

 

Yours sincerely,

GOLDMAN, SACHS & CO.

By: ________________________________
Authorized Signatory


B-1

--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

        1. The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:


Settlement Currency: USD Settlement Method Election: Applicable; provided that
(i) Section 7.1 of the Equity Definitions is hereby amended by deleting the word
"Physical" in the sixth line thereof and replacing it with the words "Net Share"
and (ii) the Electing Party may make a settlement method election only if the
Electing Party represents and warrants to GS&Co. in writing on the date it
notifies GS&Co. of its election that, as of such date, the Electing Party is not
aware of any material non-public information concerning Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws.
Electing Party: Counterparty Settlement Method
Election Date: The earlier of (i) the Scheduled Termination Date and (ii) the
Accelerated Termination Date, as the case may be. Default Settlement Method:
Cash Settlement Forward Cash Settlement
Amount: The Number of Shares to be Delivered multiplied by the Settlement Price.
Settlement Price: The average of the VWAP Prices for the Exchange Business Days
in the Settlement Valuation Period, subject to Valuation Disruption as specified
in the Master Confirmation. Settlement Valuation Period: A number of Scheduled
Trading Days selected by GS&Co. in its reasonable discretion, beginning on the
Scheduled Trading Day immediately following the Termination Date. Cash
Settlement: If Cash Settlement is applicable, then Buyer shall pay to Seller the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date. Cash Settlement
Payment Date: The date one Settlement Cycle following the last day of the
Settlement Valuation Period. Net Share Settlement
Procedures: If Net Share Settlement is applicable, Net Share Settlement shall be
made in accordance with paragraphs 2 through 7 below.

1

--------------------------------------------------------------------------------

        2. Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the "Registered Settlement Shares"), or a number of Shares
not satisfying such conditions (the "Unregistered Settlement Shares"), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares' value based on the value thereof to GS&Co. (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as reasonably
determined by the Calculation Agent.

        3. Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:

                (a) a registration statement covering public resale of the
Registered Settlement Shares by GS&Co. (the "Registration Statement") shall have
been filed with, and declared effective by, the Securities and Exchange
Commission under the Securities Act on or prior to the date of delivery, and no
stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the "Prospectus") shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;

                (b) the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to GS&Co.;

                (c) as of or prior to the date of delivery, GS&Co. and its
agents shall have been afforded a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities of comparable issuers and the
results of such investigation are satisfactory to GS&Co., in its reasonable
discretion; and

                (d) as of the date of delivery, an agreement (the "Underwriting
Agreement") shall have been entered into between Counterparty and GS&Co. in
connection with the public resale of the Registered Settlement Shares by GS&Co.
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities by Counterparty, in form and substance reasonably
satisfactory to GS&Co., which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates.

        4. If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

                (a) all Unregistered Settlement Shares shall be delivered to
GS&Co. (or any affiliate of GS&Co. designated by GS&Co.) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof;

                (b) as of or prior to the date of delivery, GS&Co. and any
potential purchaser of any such shares from GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) identified by GS&Co. shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
comparable issuers (including, without limitation, the right to have made
available to them for inspection all pertinent financial and other records,
pertinent corporate documents and other information reasonably requested by
them); and

                (c) as of the date of delivery, Counterparty shall enter into an
agreement (a "Private Placement Agreement") with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities by Counterparty, in form and substance commercially reasonably
satisfactory to GS&Co., which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates, and
shall provide for the payment by Counterparty of all out-of-pocket fees and
expenses in connection with such resale, including all fees and expenses of
counsel for GS&Co., and shall contain representations, warranties and agreements
of

2

--------------------------------------------------------------------------------

Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.

        5. GS&Co., itself or through an affiliate (the "Selling Agent") or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the "Settlement Shares")
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the "Final Resale Date"). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
"Net Proceeds") exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in U.S. Dollars, such excess to Counterparty on the date
that is three (3) Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.

        6. If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in
U.S. Dollars by which the Net Proceeds are less than the absolute value of the
Forward Cash Settlement Amount being the "Shortfall" and the date on which such
determination is made, the "Deficiency Determination Date"), Counterparty shall
on the Exchange Business Day next succeeding the Deficiency Determination Date
(the "Makewhole Notice Date") deliver to GS&Co., through the Selling Agent, a
notice of Counterparty's election that Counterparty shall either (i) pay an
amount in cash equal to the Shortfall on the day that is one (1) New York
Business Day after the Makewhole Notice Date, or (ii) deliver additional Shares.
If Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the "Makewhole Shares"),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall. Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to GS&Co. further Makewhole Shares until such
Shortfall has been reduced to zero.

        7. Notwithstanding the foregoing, in no event shall the aggregate number
of Settlement Shares and Makewhole Shares be greater than the Reserved Shares
minus the amount of any Shares actually delivered by Counterparty under any
other Transaction(s) under this Master Confirmation (the result of such
calculation, the "Capped Number"). Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

A - B

Where

A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and B = the maximum number of Shares required to be delivered to third
parties if Counterparty elected Net Share Settlement of all transactions in the
Shares (other than Transactions in the Shares under this Master Confirmation)
with all third parties that are then currently outstanding and unexercised.

3

--------------------------------------------------------------------------------

        "Reserved Shares" means initially, 20,000,000 Shares. The Reserved
Shares may be increased or decreased in a Supplemental Confirmation.

4